Citation Nr: 1402067	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of service connection for narcolepsy. 

2. Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and M.T.  



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from July 1962 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the RO in Augusta, Maine.

The RO in Baltimore, Maryland, currently has original jurisdiction over the appellant's claims.  

In May 2011, the appellant testified at a personal hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the appellant's VA claims folder.

The issue of service connection for an innocently acquired psychiatric disorder is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. An unappealed rating decision in April 2007 denied service connection for narcolepsy on the basis that there was no evidence that the pre-existing condition permanently worsened as a result of service.

2. A private medical opinion received after the April 2007 rating decision, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the appellant's claim. 

3. The pre-existing narcolepsy is shown as likely as not to have increased in severity beyond the natural progression during the appellant's period of ACDUTRA. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for narcolepsy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  By extending the benefit of the doubt to the appellant's, his pre-existing disability manifested by narcolepsy was aggravated by his period of ACDUTRA. 38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this case, the Board finds that VA's compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen the previously denied claim of entitlement to service connection for narcolepsy - which is then being granted in full.  

As the Board's determination represents a full grant of the benefits sought on appeal, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  

In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the appellant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


II. Law and Regulations

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).

The term 'active military, naval, or air service' includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training. The Court has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status. 

Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable. Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet App. 474, 478 (1991).

To show aggravation, a claimant who served only on ACDUTRA has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA. See Donellan v. Shinseki, 24 Vet.App. 167, 174 (2010).

Although an ACDUTRA claimant does not need to show that his training proximately caused the worsening of his pre-existing disability, the definition of aggravation in 38 U.S.C.A. § 1153 incorporated by 38 U.S.C.A. § 101(24) requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's pre-existing condition and his ACDUTRA. See Donellan v. Shinseki, 24 at 167.


III.  New and Material

The appellant was originally denied service connection for narcolepsy in an April 2007 rating decision.  He was notified of this decision and of his appeal rights, but did not initiate an appeal of that denial.  Further, no new and material evidence was received within one year of this decision.

In the April 2007 decision, the RO denied the appellant's claim because "the evidence shows that narcolepsy existed prior to service" and there was no evidence that the condition permanently worsened as a result of service. 

The evidence associated with the claims file following the April 2007 rating decision includes a private medical opinion from R.A.B., M.D.  In this August 2008 letter, Dr. R.A.B. stated that the appellant's military service contributed to his narcolepsy and that he must now curtail his "activities in order to remain a productive member of society."

This evidence is "new" in that it was not of record at the time of the April 2007 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the appellant's pre-existing disability was permanently aggravated during his period of active duty for training.  

The appellant's claim was previously denied because there was no evidence that his pre-existing disability had "permanently worsened as a result of service."  As noted, there is now evidence that indicates that such an aggravation took place.  Thus, this evidence relates to an unestablished fact necessary to substantiate his claim.  

For these reasons, the Board finds that the evidence received since April 2007 is sufficient to reopen the appellant's claim of service connection for narcolepsy, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156.  



IV.  Service connection

As noted, the Board has reopened the appellant's previously denied claim of service connection for narcolepsy.  The Board will now address the claim on the merits. 

Prior to his enlistment, the appellant completed a self-report of medical history wherein he described having frequent trouble sleeping.  An examination conducted at this time, however, did not identify any sleep disorder or neurologic abnormality; rather, his neurologic system was found to be normal.  It was determined that he was qualified for enlistment.

During service, in September 1962, the appellant sought treatment following a "mild petit mal" seizure.  The treatment record documented that while the appellant was reading, he "became limp" and could not speak.  It was noted that he had been on medication prior to service, but his "neurologic work up" during enlistment was normal.  He was diagnosed with a possible petit mal seizure. 

An October 1962 service treatment record documented that the appellant experienced what appeared to be two additional petit mal seizures and that his condition had been "getting worse" over the past two weeks. 

A neurologic clinic note from October 1962 reported that the appellant "ha[d] had episodes of sleep paralysis, narcolepsy and cataplexy since the age of 18" but they have become "more of a problem recently."  

A subsequent note reported that the appellant's disability had progressed to where he would be "expected to sleep uncontrollably when he [was] not stimulated." 

In a self-report of medical history completed on December 11, 1962, the Veteran complained of frequent trouble sleeping.  A physician reviewing the Veteran's report documented that he had narcolepsy. 

In a February 1963 treatment record, F.S., M.D., reported that the appellant had been referred to him because of "sleeping spells and weak spells" that had occurred since 1958.  It was noted that, while attending college, the appellant experienced headaches that occurred for several days and had a single episode where he was unable to move shortly after falling asleep.  

Following these episodes, the appellant was treated by his private physician for low blood sugar.  Dr. F.S. additionally noted that, in 1961, prior to his period of ACDUTRA, the appellant experienced a cataleptic attack and was placed on Ritalin.

The Veteran's service treatment records include June 1963 consultation report which documented that the appellant's request for a medical discharge.  It was noted that the he had undergone an extensive workups in service and with his private physician and that neurological and electroencephalogram (EEG) testing were negative.  He was diagnosed with dissociative reaction manifested by narcoleptic form seizures with no organic basis.  It was recommended that he be "released from the active and inactive reserve as physically unfit to perform military duties." 

As noted, the appellant had active duty for training from July 1962 to December 1963.  He has not yet achieved 'veteran' status and is not entitled to the presumption of soundness. See Paulson v. Brown, 7 Vet.App. 466 (1995); see also 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2013).

However, based on the Veteran's self-report of medical history at the time of his enlistment as well as his in-service and post-service complaints of prior sleep problems including episodes of catalepsy, "sleeping spells" and "weak spells" that began in 1958, the Board finds that a pre-existing disability manifested by narcolepsy has been demonstrated.

In addition, as discussed, the appellant's service treatment records document that his symptoms had become "worse" while on ACDUTRA and that he was then "expected to sleep uncontrollably when . . . not stimulated."  The appellant has also submitted a medical opinion from Dr. R.A.B. which stated that the appellant's ACDUTRA "contributed to his disability." 

Upon review, the Board notes that the record does not contain any evidence suggesting that the Veteran's narcolepsy was not permanently aggravated during ACDUTRA. 

Based on this record, the Board finds that the appellant's current narcolepsy as likely as not was permanently aggravated beyond the natural progression during his period of ACDUTRA. 

Accordingly, the appellant has met all requirements needed to establish service connection for narcolepsy.  The benefit sought on appeal is therefore granted.


ORDER

Service connection for narcolepsy is granted.


REMAND

As service connection has been granted for narcolepsy, the Veteran reports having a psychiatric manifestations related to the now service-connected disability.  (This grant of benefits also results in the Veteran having achieved "veteran" status.)  The Veteran has also submitted an October 2009 letter from Dr. R.A.B. who reported that he was receiving treatment for depression.

Consequently, the issue of service connection for an acquired psychiatric disorder, as secondary to narcolepsy, contains medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

These questions concern whether the Veteran's depression was caused or aggravated by his service-connected narcolepsy. See McLendon 20 Vet.App. 79; Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, this remaining issue is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for an acquired psychiatric disorder, to include depression.  

The RO should attempt to obtain any such records. All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2. Then, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  The claims folder must be provided to the examiner for review. All necessary testing should be conducted. 

Following examination and review of the claims folder, the examiner is requested to provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current acquired psychiatric disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected narcolepsy. 

Complete rationale should be provided for all opinions expressed. 

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


